Title: To John Adams from John Fothergill Waterhouse, 22 July 1813
From: Waterhouse, John Fothergill
To: Adams, John



Respected Sir
Philadelphia July 22d. 1813

Knowing the friendship which existed between you & our Late Illustrious Prof. Rush & the exalted opinion which you mutually entertained of each other’s worth, social political & professional, I take the liberty of presenting you this tribute of respect our respect, as Students & Graduate of Med. to your excellent departed friend.
I am sensible of the lively interest you take in his Memory, who, in the exercise of the most benevolent of Professions, made the nearest approach to Deity, which man can make, and whose name, with yours, lives on the Sacred Charter of American Liberty.—
My best respects to Mrs. Adams—With my most sincere wishes for your happiness, accept Sir, / the expressions of reverence, for your / character, so long cherished by / Your young friend & most humble / Servant

John Fothergill Waterhouse